Case 6:18-cv-01410-RBD-DCI Document 20 Filed 10/24/18 Page 1 of 2 PageID 61



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


NYDIA VAZQUEZ,

   Plaintiff

-vs-                                               CASE NO.: 6:18-CV-01410-RBD-DCI

NISSAN MOTOR ACCEPTANCE
CORPORATION,

   Defendant.
                                      /

                                     NOTICE OF SETTLEMENT

       Plaintiff, Nydia Vazquez, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.

       Dated: October 24, 2018



                                                     /s/ Janelle Neal__________
                                                     Janelle Neal, Esq.
                                                     Florida Bar No.: 774561
                                                     TGomez@ForThePeople.com
                                                     JNeal@forthepeople.com
                                                     MMartinez@forthepeople.com
                                                     Morgan & Morgan, Tampa, P.A.
                                                     201 N. Franklin Street, 7th Floor
                                                     Tampa, FL 33602
                                                     Tele: (813) 223-5505
                                                     Fax: (813) 223-5402
                                                     Attorney for Plaintiff
Case 6:18-cv-01410-RBD-DCI Document 20 Filed 10/24/18 Page 2 of 2 PageID 62



                              CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on this 24th day of October, 2018, a true and correct copy of the

foregoing has been filed with, and provided to all counsel of record, via the Court’s CM/ECF

system.



                                                 /s/ Janelle Neal__________
                                                 Janelle Neal, Esq.
                                                 Florida Bar No.: 774561
